Case 4:20-cv-00283-CVE-FHM Document 11 Filed in USDC ND/OK on 10/02/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF OKLAHOMA


   SHIRLEY DIONE WEBSTER,                                 )
   DWAYNE MARVIN GARRETT,                                 )
   JENNIFER LEANN MCCORMICK, and                          )
   PAUL LEROY WICKHAM,                                    )
                                                          )
                          Plaintiffs,                     )
                                                          )
   v.                                                     )       Case No. 20-CV-0283-CVE-FHM
                                                          )
   WILLIAM BARR,                                          )
   GREGORY FRIZZELL,                                      )
   JIM FELTE,                                             )
   TIMOTHY TYMKOVICH,                                     )
   BARBARA LYNN,                                          )
   IRMA CARRILLO RAMIREZ,                                 )
   MARY FALLON,                                           )
   ELIZABETH SCHUMAKER,                                   )
   MICHAEL GANS,                                          )
   SCOTT S. HARRIS,                                       )
   JACOB LEVITAN, and                                     )
   REDMOND K. BARNES,                                     )
                                                          )
                          Defendants.                     )


                                        OPINION AND ORDER

          Now before the Court is Defendants’ Motion to Dismiss and Brief in Support (Dkt. # 6), and

   plaintiffs’ Motion for Default Judgment under Rule 55 (Dkt. # 8).1 Defendants argue that plaintiffs’

   claims against many of the defendants are barred by absolute judicial immunity, and all of the claims

   should be dismissed for failure to state a claim upon which relief can be granted. Plaintiffs have



   1
          The motion for default judgment in its entirety states “[t]hey are not working under the color
          of law to prosecute out of jurisdiction by filing false warrants and violating our constitutional
          rights under 42 usc. [sic] 1983. Out of bondage.” Dkt. # 8. Plaintiffs’ motion is nonsensical
          and the defendants have clearly responded to the petition by filing a motion under Fed. R.
          Civ. P. 12(b). Plaintiffs’ motion for default judgment (Dkt. # 8) is denied.
Case 4:20-cv-00283-CVE-FHM Document 11 Filed in USDC ND/OK on 10/02/20 Page 2 of 6



   filed a response to the motion to dismiss, but they do not address the arguments raised by defendants.

   Instead, plaintiffs argue that certain individuals who are not named as defendants stole money,

   firearms, cattle, and real property from them, and plaintiffs seek $2 billion in damages for alleged

   violations of their constitutional rights. Dkt. # 10.

           On May 18, 2020, plaintiffs filed this case in Tulsa County District Court and the petition

   (Dkt. # 3-2) is a rambling and incoherent document primarily complaining about an improper form

   of judgment used in prior cases filed by certain defendants and other parties identified as

   “informants.” Plaintiffs allege that defendants Jacob Levitan and Scott S. Harris committed bank

   fraud and stole millions of dollars of property, but plaintiffs make no specific factual allegations

   concerning these actions or if plaintiffs were harmed by defendants’ conduct. Dkt. # 3-2, at 1-3. The

   petition in its body lists the court clerks of each of the federal circuit courts of appeal and alleges that

   the court clerks have used an improper form of judgment millions of times dating back to 1977. Id.

   at 3-5. Finally, the petition accuses each of the named defendants of treason and lists the estimated

   deaths of United States servicemen in World War I, World War II, the Korean War, and the Vietnam

   War. Id. at 5-6. It appears that the alleged basis for liability against the defendants, except for

   William Barr and Mary Fallon,2 concerns their handling of plaintiffs’ prior litigation in their role as

   a judge or merely because the particular defendant was employed by the federal judiciary in some

   capacity. There are no factual allegations explaining how Barr’s or Fallon’s conduct relates to the

   use of the allegedly improper form of judgment. The case was removed to federal court by

   defendants under 28 U.S.C. § 1442, and defendants filed a motion to dismiss.



   2
           William Barr is the Attorney General of the United States and Mary Fallon is the former
           governor of Oklahoma.

                                                        2
Case 4:20-cv-00283-CVE-FHM Document 11 Filed in USDC ND/OK on 10/02/20 Page 3 of 6



           The Court notes that plaintiffs Shirley Dione Webster and Dwayne Marvin Garrett are subject

   to filing restrictions in the Northern District of Oklahoma, and neither of these plaintiffs is permitted

   to appear in this Court unless they are represented by an attorney or unless they have received prior

   authorization from the Court to enter a pro se appearance. Dkt. # 6-1; Dkt. # 6-2. Other federal

   courts have also imposed filing restrictions on Garrett and Webster. Garrett v. United States, 2019

   WL 6533099 (N.D. Tex. Nov. 26, 2019) (describing Garrett’s claims as “abusive” and imposing

   filing restrictions); Webster v. Shumaker, 2019 WL 3003524 (E.D. Tex. May 3, 2019) (imposing

   filing restrictions against Webster and Garrett and warning McCormick and Wickham that filing

   restrictions would be imposed if they continued to file frivolous cases); Garrett v. Oklahoma, 2018

   WL 10321872 (W.D. Ark. Oct. 10, 2018) (describing Garrett’s lawsuits as a waste of the court’s

   time and resources and imposing filing restrictions); Garrett v. Seymour, 217 F. App’x 835 (10th Cir.

   Feb. 23, 2007) (Tenth Circuit upheld filing restrictions imposed against Garrett by the Eastern

   District of Oklahoma and imposed its own filing restrictions due to Garrett’s many frivolous

   appeals). The Oklahoma Supreme Court has sanctioned Garrett and Webster for filing a frivolous

   appeal. Lotus Inv. Fund I, LLC v. Shirley Dionne Garrett and Dwayne M. Garrett, Appeal No.

   115,012 (Okla. Oct. 9, 2017). Filing restrictions have been sought against McCormick and

   Wickham in another case. Jennifer Leann McCormick et al. v. William Barr et al., 20-CV-24-JED-

   JFJ, Dkt. # 12 (N.D. Okla. Apr. 14, 2020). In this case, the Court could invoke the filing restrictions

   against Webster and Garrett. However, the case was removed to this Court and the Court would




                                                      3
Case 4:20-cv-00283-CVE-FHM Document 11 Filed in USDC ND/OK on 10/02/20 Page 4 of 6



   have to consider the motion to dismiss as to McCormick and Wickham, and the Court will not

   invoke the filing restrictions against Webster and Garrett as a basis for dismissal.3

           A court reviewing a pro se plaintiff’s complaint must broadly construe the allegations of the

   complaint to determine if the plaintiff can state a claim upon which relief can be granted. Erickson

   v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519, 520 (1972). The generous

   construction to be given a pro se litigant’s allegations “does not relieve the plaintiff of the burden

   of alleging sufficient facts on which a recognized legal claim could be based.” Hall v. Bellmon, 935

   F.2d 1106, 1110 (10th Cir. 1991). Notwithstanding a pro se plaintiff’s various mistakes or

   misunderstandings of legal doctrines or procedural requirements, “if a court can reasonably read the

   pleadings to state a valid claim on which the plaintiff could prevail, it should do so . . . .” Id. A

   reviewing court need not accept “mere conclusions characterizing pleaded facts.” Bryson v. City of

   Edmond, 905 F.2d 1386, 1390 (10th Cir. 1990); see also Bell Atlantic Corp. v.Twombly, 550 U.S.

   544, 555 (2007) (“While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need

   detailed factual allegations, a plaintiff’s obligation to provide the grounds of his entitlement to relief

   requires more than labels and conclusions, and a formulaic recitation of the elements of a cause of

   action will not do.”) (quotation marks and citations omitted). The court “will not supply additional

   factual allegations to round out a plaintiff’s complaint or construct a legal theory on a plaintiff’s

   behalf.” Whitney v. New Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997).




   3
           Although the Court has not invoked the filing restrictions, this does not detract from the
           frivolous and abusive nature of this litigation and, as is explained below, the case is subject
           to dismissal for other reasons. Defendants have not sought filing restrictions against
           McCormick and Wickham in this case, but they may reference this case in support of their
           request for filing restrictions against these parties.

                                                       4
Case 4:20-cv-00283-CVE-FHM Document 11 Filed in USDC ND/OK on 10/02/20 Page 5 of 6



           The Court has reviewed plaintiffs’ petition and finds that the case should be dismissed.

   Although plaintiffs are proceeding pro se, the liberal standard applicable to pro se filings does not

   permit the filing of frivolous or abusive litigation. Garrett v. Selby Connor Maddux & Janer, 425

   F.3d 836, 841 (10th Cir. 2005). The Court has applied a liberal standard of review to plaintiffs’

   petition and cannot discern a colorable claim against any of the named defendants. Defendants

   Gregory Frizzell, Timothy Tymkovich, Barbara Lynn, and Irma Carillo Ramirez are federal judges

   who have apparently had prior involvement with one of plaintiff’s many prior lawsuits, and they

   have absolute immunity for claims asserted against them for acts taken in their judicial capacity.

   Whitesel v. Sengenberger, 222 F.3d 861, 867 (10th Cir. 2000) (“Judges are absolutely immune from

   civil liability for judicial acts, unless committed in the clear absence of all jurisdiction). Defendants

   Elizabeth Shumaker, Michael Gans, Scott S. Harris, Jacob Levitan, and Redmond K. Barnes are

   employed by the federal judiciary, and they have quasi-judicial immunity when “their duties had an

   integral relationship with the judicial process.” Id. Even if these defendants were not immune from

   suit, plaintiffs wholly fail to make any allegations explaining how the use of an improper form of

   judgment would give rise to a civil claim under federal law. Plaintiffs make no factual allegations

   concerning Barr’s or Fallon’s conduct allegedly giving rise to any claim against them, and they

   should also be dismissed as parties. The Court finds that the case should be dismissed in its entirety,

   because all except two of the defendants have judicial or quasi-judicial immunity from suit and

   plaintiffs have failed to state a claim against any of the defendants.

           IT IS THEREFORE ORDERED that Defendant’s Motion to Dismiss and Brief in Support

   (Dkt. # 6) is granted, and plaintiffs’ claims are dismissed. A separate judgment of dismissal is

   entered herewith.


                                                      5
Case 4:20-cv-00283-CVE-FHM Document 11 Filed in USDC ND/OK on 10/02/20 Page 6 of 6



          IT IS FURTHER ORDERED that plaintiffs’ Motion for Default Judgment under Rule 55

   (Dkt. # 8) is denied.

          DATED this 2nd day of October, 2020.




                                                 6
